DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim listing filed on 12/7/21 has been entered; no amendments are indicated. Claims 1-19, 22-33, 45 and 52 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 1-19, 22-33, 45 and 52, in the reply filed on 6/28/22 is acknowledged. 
Claims 33 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of an anti-PD-L1 antibody as the species of antibody targeting an immune checkpoint inhibitor in the reply is also acknowledged. This species reads on each claim in the elected group.
Claims 1-19, 22-32 and 52 are under consideration, as they read upon the elected species.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25 and 26 are indefinite with regard to the recitation of "a second arm that targets an antigen comprising an immune checkpoint inhibitor" (claim 25) and "wherein the immune checkpoint inhibitor is CTLA4, PD-1, or PD-L1". However, CTLA4, PD-1 and PD-L1 are components of immune checkpoints rather than immune checkpoint inhibitors; instead, the molecules such as antibodies that target these proteins are the immune checkpoint inhibitors. See, for example, Table II of Mahoney et al, 2015. Clinical Therapeutics. 37(4): 764-782, which includes antibodies against each of these proteins in a list of immune checkpoint inhibitors. As such, claims 25 and 26 are indefinite because it equates CTLA-4, PD-1 and PD-L1 with immune checkpoint inhibitors, when each is a target of an immune checkpoint inhibitor. For purposes of advancing prosecution, the claims will be interpreted as encompassing a bispecific antibody comprising a second arm that targets an antigen comprising an immune checkpoint component (claim 25), wherein the immune checkpoint component is CTLA4, PD-1 or PD-L1 (claim 26). 

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 11, 12, 19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
The claimed invention is directed to chimeric or humanized monoclonal antibodies that specifically bind to melanin, and that comprise either a light chain comprising the amino acid sequence of SEQ ID NO: 1, 5, 6 or 7, or a CDR sequence from one of these sequences; or a heavy chain comprising the amino acid sequence of SEQ ID NO: 2, 3 or 4, or a CDR sequence from one of these sequences. The specification teaches that these antibodies are derived from the mouse monoclonal anti-melanin antibody 8C3, and that SEQ ID NO: 1 and 2 are the light and heavy chains of chimeric antibody 8C3-hIgG1; and that SEQ ID NO: 3 and 4 are heavy chain sequences, and SEQ ID NO: 5-7 are light chain sequences, from humanized versions of the chimeric antibody (Table 1). SEQ ID NO: 8-15 are disclosed in the specification (Table 1) as the HCDR1-3 (SEQ ID NO: 8-10) and LCDR3 (SEQ ID NO: 11, 12 and 15) for these antibodies, as well as two alternates for LCDR2 (SEQ ID NO: 13 and 14).
The claims included in this rejection require less than the full complement of the heavy and light chain sequences required for antigen-binding; i.e., the heavy and light chain CDR sequences. Claims 5 and 12 require only a defined light chain amino acid sequence, and claims 6 and 11 require only a defined heavy chain amino acid sequence. Claim 19 requires even less, as it directed to an antibody that need only be defined by a single heavy chain CDR. In claim 19, the antibody only needs have a single CDR selected from a group of light and heavy chain CDRs, and furthermore, the claim indicates that the CDR sequences "from" the recited sequences, indicating that the claim encompasses antibodies having CDR having less than the full amount of amino acids in the recited sequences; e.g., a CDR sequence "from SEQ ID NO: 8" encompasses any fragment of SEQ ID NO: 8.
Thus, these claims require the structure of a chimeric or humanized monoclonal antibody and the functionality of binding to melanin, but only define the sequence of one of the two antibody chains, either full in or in part (only a single CDR), leaving the other corresponding chain undefined. The scope of these claims is such that any light or heavy chain sequence, even those with completely unrelated CDRs to the disclosed CDRs, that provides the requisite binding are encompassed by the respective claim.
While the general structure of an antibody is well-known in the art, the specific structure of the portion of an antibody that provides its functionality, i.e., the ability to bind to a particular antigen, is not. The antigen-binding site is formed by the association of the heavy and light chain variable regions, which each have three CDRs that provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen-binding specificity and affinity which is characteristic of the immunoglobulin. Furthermore, the set of CDRs in one antibody is independent of the set found in each other antibody, and thus knowledge of one set of CDRs does not provide any predictable information about other sets of CDRs that provide binding specificity, even with regard to the same antigen. The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of a binding target itself, e.g. melanin, is not sufficient to provide a written description of the genus of the antibodies that bind to said target. Instead, a description of the antibody structures corresponding to the claimed genus is required.
	While the disclosure of the sequences of the pairs of antibody heavy and light chain variable regions (e.g., SEQ ID NO: 1 and 2) is sufficient to provide written description for antibodies comprising such, or for one comprising each of HCDR1-3 of SEQ ID NO: 8-10 and LCDR1-3 of SEQ ID NO: 11, 12 and 15; SEQ ID NO: 11, 13 and 15; or SEQ ID NO: 11, 14 and 15, it is not sufficient to describe the genus of heavy chain variable regions that pair with each light chain variable region to form a functional anti-melanin antibody, and vice versa. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (1982. Proc Natl Acad Sci USA. 79: 1979-1983). It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Other than the consensus sequences described above, the specification does not provide a description of other sequences that can complement the recited heavy and light chain sequences and form a functional antibody. The recited functional limitation (melanin binding) is not sufficient to define the genus because it is only an indication of what the antibody does, rather than what sequences can be used and provide said functionality. The specification fails to disclose relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of mutated anti-FXI antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a monoclonal antibody that specifically binds to melanin, wherein the antibody is chimeric or humanized; and comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 2, 3 or 4 or the CDR sequences of SEQ ID NO: 8, 9 and 10; and a light chain comprising the amino acid sequence of SEQ ID NO: 1, 5, 6 or 7 or the CDR sequences of SEQ ID NO: 11, 12 and 15; SEQ ID NO: 11, 13 and 15; or SEQ ID NO: 11, 14 and 15, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 23, 27-30 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dadachova et al, U.S. Patent Application Publication 20110300067, published 12/8/11 (cited on the 10/26/20 IDS). The earliest date to which the instant application claims priority is 9/13/17.
Claims 1, 2 and 8 encompass a monoclonal antibody that specifically binds to melanin, wherein the antibody is chimeric (claim 1 and 2) or humanized (claim 1 and 8). Dadachova teaches anti-melanin antibodies (¶ 14), and further teaches that the term antibody as used in the specification encompasses chimeric and humanized antibodies (¶ 19). Dadachova further teaches that antibodies of the invention can be monoclonal (¶ 19). Dadachova further teaches that a humanized antibody "contains a constant region from a human antibody and an antigen binding region from a mouse antibody" (¶ 19); use of the phrase "an antigen binding region" here indicates that it refers to a single region, and thus is monoclonal. As such, the teachings of Dadachova anticipate claims 1, 2 and 8.
Claim 3 limits the chimeric antibody of claim 2 to one that is a mouse-human antibody. As set forth above, Dadachova teaches a humanized antibody that contains regions from mouse and human antibodies. Such an antibody is also chimeric because it contains regions from two different species. As such, the teachings of Dadachova also anticipate claim 3.
Claim 4 further limits the chimeric antibody of claim 3 to one wherein the variable regions are from mouse and the constant regions are from humans. This is the arrangement found in the teachings of Dadachova set forth above. As such, the teachings of Dadachova also anticipate claim 4.
Claim 9 limits the antibody of claim 8 to one wherein the antibody is a humanized form of the sequence of a mouse monoclonal antibody. As set forth above, Dadachova teaches a humanized antibody that a contains an antigen binding region from a mouse antibody, which is monoclonal because it is from a single antibody. Such meets the limitation of being a humanized form of the sequence of a mouse monoclonal antibody. As such, the teachings of Dadachova also anticipate claim 9.
Claim 23 limits the antibody of claim 1 to one wherein the antibody is an antigen binding fragment. Dadachova further teaches that the term antibody encompasses an antigen-binding fragment of the antibody, such an F(ab')2 fragment (¶ 19). As such, the teachings of Dadachova also anticipate claim 23.
Claims 27-30 limit the antibody of claim 1 to one wherein the antibody is conjugated to an agent (claim 27) that is a radionuclide (claim 28) that is 213-Bi (claim 29) or 177-Lu (claim 30). Dadachova further teaches labeled an antibody of the invention with 213-Bismuth (¶ 25), which is 213-Bi, or 177-Lutetium (¶ 26), which is 177-Lu. As such, the teachings of Dadachova also anticipate claims 27-30.
Claim 52 is directed to a kit comprising the antibody of claim 1. The instant specification does not provide a limiting definition of the term kit, instead only indicating that the invention includes "kits comprising a melanin antibody, e.g., for either therapeutic or diagnostic use" and that "[i]n some embodiments, the kits further contain a component selected from…" (¶ 139). These definitions indicate that the kit may comprise only the antibody. Furthermore, in the absence of any other recited elements in claim 52, the "kit" is interpreted broadly as reading on the element itself; i.e., the antibody. As such, the teachings of Dadachova also anticipate claim 52.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dadachova et al, U.S. Patent Application Publication 20110300067, published 12/8/11 (cited on the 10/26/20 IDS), as applied to claim 1 above, and further in view of Freeman et al, U.S. 2016/0108123, published 4/21/16. The earliest date to which the instant application claims priority is 9/13/17.
Claim 24 encompasses an antibody of claim 1, wherein the antibody is a bispecific antibody. Claims 25 and 26 depend from claim 24 and are indefinite for the reasons set forth above, but have been interpreted as reading on as encompassing a bispecific antibody comprising a second arm that targets an antigen comprising an immune checkpoint component (claim 25), and further wherein the immune checkpoint component is CTLA4, PD-1 or PD-L1 (claim 26). 
The teachings of Dadachova that anticipate claim 1 are set forth above. Dadachova does not further teach that the chimeric or humanized antibody is bispecific. Dadachova further teaches that the antibody can be conjugated with a radionuclide for administration for treatment of melanoma (¶ 17), which is also referred to as radioimmunotherapy (e.g., ¶ 5, 10, 28). 
Freeman teaches treatment of cancer using antibodies that specifically bind to PDL-1 (see Abstract) that "can inhibit, reduce or neutralize one or more activities of PD-L1, resulting in blockade or reduction of an immune checkpoint" (¶ 126). Freeman further teaches that the cancer be treated includes melanoma (e.g., ¶ 140). Freeman further teaches that the antibodies of the invention include bispecific antibodies that combine the anti-PD-L1 antibody with an antibody targeting a different protein (e.g., ¶ 10; ¶ 165). Freeman further teaches that the antibodies of the invention can be used in combination with radioimmunotherapy (e.g., ¶ 609-620).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to combine the monoclonal chimeric or humanized anti-melanin antibody taught by Dadachova that anticipates claim 1 with the anti-PD-L1 antibody taught by Freeman in a bispecific antibody, also as taught by Freeman. The person of ordinary skill in the art would have been motivated to make such a bispecific antibody for the purpose treating melanoma using a combination that takes advantage of two different anti-cancer strategies; i.e., radioimmunotherapy and immune checkpoint inhibition. The person of ordinary skill in the art would have had a reasonable expectation of success in combining the two antibodies in view of the teachings of Freeman that indicate that the anti-PD-L1 antibodies can be combined with antibodies targeting other proteins. Furthermore, see MPEP 2144.06, which quotes the following from In re Kerkhoven: “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art”.
This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
 
Claims 31 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dadachova et al, U.S. Patent Application Publication 20110300067, published 12/8/11 (cited on the 10/26/20 IDS), as applied to claims 1 and 27 above, and further in view of Dadachova et al, U.S. Patent Application Publication 2004/0156780 (cited on the 12/7/21 IDS), published 8/1/04 (hereafter, "the '780 publication" or "'780"). The earliest date to which the instant application claims priority is 9/13/17.
Claim 31 limits the antibody of claim 27 to one wherein the agent is conjugated to the antibody through a linker. While Dadachova teaches an antibody of claim 27 that is conjugated to an agent, Dadachova only teaches direct conjugation of the agent to the antibody "via generating –SH groups on mAbs with dithiothreitol" (¶ 41), and does not teach use of a linker.
The '780 publication teaches that radionuclides can be labeled to antibodies by two different techniques. One is the same direct labeling taught by Dada, and the other is indirect labeling with the bifunctional chelator CHXA" (¶ 59), which is encompassed by the term linker use din claim 31.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a CHXA" linker taught by '780 when conjugating a radionuclide to the monoclonal chimeric or humanized anti-melanin antibody taught by Dadachova. The '780 publication teaches use of the conjugate as alternate method for conjugating a radionuclide to an antibody. Thus, such a modified method represents a simple and predictable substitution of one equivalent means for conjugating a radionuclide to an antibody for another. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 32 is directed to a pharmaceutical composition comprising the antibody of claim 1 and a pharmacologically acceptable carrier.
The teachings of Dadachova that anticipate claim 1 are set forth above. Dadachova further teaches that the antibody can be conjugated with a radionuclide for administration for treatment of melanoma (¶ 17), which is also referred to as radioimmunotherapy (e.g., ¶ 5, 10, 28). Dadachova does not teach a pharmaceutical composition of the antibody and a pharmacologically acceptable carrier.
The '780 publication teaches a "composition effective to treat a melanin-containing melanoma in a subject" that comprises "a radiolabeled anti-melanin antibody and a carrier". '780 further teaches that the term carrier encompasses "any of the standard pharmaceutical carriers". Because the composition of '780 is for administration and therapy, it meets the limitation of claim 32 that the composition is a pharmaceutical composition. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the monoclonal chimeric or humanized anti-melanin antibody taught by Dadachova and combine with a pharmaceutical carrier in a composition as taught by '780. The person of ordinary skill in the art would have been motivated to do so in order to provide the antibody in a form suitable for treatment, and would have a reasonable expectation of because the teachings of the '780 application are also directed to anti-melanin antibodies, and thus the skilled artisan would reasonably expect that these teachings could be applied to the anti-melanin antibodies taught by Dadachova. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Art of Note
	The following article was found by the Examiner during the art search while not relied upon for a rejection are considered pertinent to the instant application:
Uran et al (2011. Clin Vaccine Immunol. 18: 1680-1688; cited on the 10/26/20 IDS). Uran teaches production and use of the mouse monoclonal anti-melanin antibody 8C3, but does not teach the amino acid sequences of this antibody, which would be necessary in order to produce a humanized or chimeric form of the antibody, as recited in instant claim 31.





Conclusion
Claims 7, 10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646